t c summary opinion united_states tax_court abboud kore petitioner v commissioner of internal revenue respondent docket no 13888-06s filed date abboud kore pro_se michelle m kwon for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all section references are to the internal_revenue_code in effect during the periods at issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency respondent determined income_tax deficiencies of dollar_figure and dollar_figure for petitioner’s and tax years respectively respondent also determined accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for the and tax years respectively at trial respondent conceded2 that petitioner’s income_tax deficiencies should be reduced from dollar_figure to dollar_figure for and from dollar_figure to dollar_figure for also respondent conceded the sec_6662 penalties for both years the issues remaining for our consideration are whether petitioner is entitled to a dependency_exemption for his nephew for or is entitled to file using head_of_household filing_status for and or is entitled to an earned_income_credit for or and is entitled to a child_tax_credit for his nephew for and or petitioner married in egypt and he and his wife moved to the united_states during he and his wife had two children and lived in hurst texas at the time his petition was filed petitioner although married during and used the filing_status married_filing_separately in filing his federal respondent also conceded that petitioner is entitled to claimed dependency_exemption for the one child petitioner had claimed on his and income_tax returns respondent also conceded that petitioner is entitled to child care credits for that dependent_child for the years and income_tax returns for those years for and petitioner claimed one of his two children as a dependent for purposes of claiming a dependency_exemption petitioner also claimed a dependency_exemption for his brother’s son nephew who was approximately years old during and petitioner’s brother resided in sudan during and during the nephew lived in petitioner’s home and petitioner provided all of the nephew’s support during the nephew lived in petitioner’s sister’s home and petitioner provided some of the nephew’s support but petitioner did not know whether the amount he provided was more than one- half of the nephew’s support the issues we consider depend largely on the seminal issue of whether petitioner’s nephew was a dependent as defined in sec_152 for or before the amendments to the internal_revenue_code sec_152 defined a dependent as among others a taxpayer’s niece or nephew over half of whose support was received from the taxpayer sec_152 petitioner’s nephew met the sec_152 dependency tests for but not for because petitioner did not establish that he provided over half the nephew’s support accordingly petitioner is entitled to claim a dependency_exemption for his nephew for but not for respondent’s position was that petitioner was not entitled to child tax_credits for his nephew for and solely because respondent determined that the nephew did not qualify as petitioner’s dependent for or see sec_24 because we have found that the nephew was petitioner’s dependent for petitioner is entitled to a child_tax_credit for his nephew for conversely petitioner is not entitled to the child_tax_credit for because his nephew did not qualify as petitioner’s dependent for that year finally we consider with respect to and whether petitioner is entitled to use the head_of_household filing_status and or is entitled to an earned_income_credit petitioner is not entitled to that filing_status or credit because he was married during and an individual who is married at the end of the taxable_year is not entitled to head_of_household filing_status under sec_2 we note that a married individual living with a spouse can choose between joint filing_status or married_filing_separately status likewise a married taxpayer must file a joint_return in order to be qualified to claim the earned_income_credit sec_32 to reflect the foregoing and to account for respondent’s concessions decision will be entered under rule
